Citation Nr: 0819689	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  07-24 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Spouse and Witnesses

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, retired from active duty 
in 1966 after 20 years of service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.   

In February 2008, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

In February 2008, the veteran submitted additional evidence 
and waived the right to have the evidence initially 
considered by the RO.  

In April 2008, the Board advanced the appeal on the Board's 
docket pursuant to 38 C.F.R. § 20.900. 


FINDING OF FACT

The veteran's need for regular aid and attendance is not due 
to service-connected disabilities: post-gastrectomy syndrome, 
residuals of a gunshot wound of the right thigh, left eye 
pterygium, residuals of a gunshot wound of the right index 
finger, hemorrhoids, and an appendectomy scar.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for aid and attendance have not been met.  38 U.S.C.A. 
§§ 1114, 5107(b) (West 2002 & Supp 2008); 38 C.F.R. §§ 3.350, 
3.352 (2007).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by a letter, 
dated in September 2006 and in March 2007.  The veteran was 
notified of the evidence needed to substantiate the claim of 
special monthly compensation based on the need for regular 
aid and attendance.  The veteran was notified that VA would 
obtain VA records, and records of other Federal agencies and 
that he could submit private medical records.  He was asked 
to submit any evidence that would include that in his 
possession.  The veteran received notice of the provisions 
for disability ratings and for the effective date of the 
claim, that is, the date of receipt of the claim.


As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However, the timing defect was cured without 
prejudice as after the content-complying VCAA notice the 
claim was readjudicated as evidenced by the supplemental 
statement of the case in July 2007.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  VA has obtained VA records and 
private medical records, and obtained a VA medical advisory 
opinion.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that VA has complied with the duty-to-assist 
provisions of the VCAA.




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran is service-connected for postgastrectomy 
syndrome, which is currently rated as 60 percent disabling 
under Diagnostic Code 7308, which encompasses weight loss 
with malnutrition and anemia.  The veteran asserts that he 
has pernicious anemia and dementia due to his service-
connected postgastrectomy.  

A VA pathological report shows that in June 1970 the 
veteran's bone marrow and peripheral blood were consistent 
with iron deficiency.  He was subsequently treated with iron 
supplementation.  

On VA examination in October 1971, the examiner indicated the 
veteran underwent a subtotal gastrectomy in 1966.  The 
examiner noted the veteran was placed on iron therapy in 1970 
and B12 was added in July 1971.  The veteran improved on B12 
and got one shot per month.  The diagnoses were sub-total 
gastric resection with dumping syndrome symptoms and anemia, 
possibly pernicious type from subtotal gastrectomy, possibly 
nutritional.  

VA medical records show that in June 1972 the veteran 
continued to be treated for dumping syndrome with B12.  

On VA examination in April 1975, the examiner noted the 
veteran had anemia on and off since his surgery in 1966 and 
was on monthly B12 shots and iron therapy.  

On VA examination in November 1987, the examiner indicated 
that following the veteran's gastrectomy, he has had a 
dumping syndrome and pernicious anemia.  As for pernicious 
anemia, the examiner reported that the veteran took a B12 
injection once a month.  The diagnosis was postgastrectomy 
syndrome with dumping syndrome and pernicious anemia.  

VA medical records show that from December 2001 to February 
2002 the veteran continued to be treated for anemia with B12 
and iron supplements.  A progress note in April 2001 
indicated there was no evidence of B12 complex deficiency.  

On VA examination in May 2005, the examiner indicated that in 
1966, the veteran had a Billroth II for a bleeding ulcer.  
The impression was pernicious anemia, currently stable on 
vitamin B12.  

VA medical records show that from April 2002 to April 2007 
the veteran continued to be treated for anemia with B12. 

In January 2006, a private physician stated that the veteran 
had advanced dementia due to Alzheimer's.  

In a statement dated in March 2006, the veteran's spouse 
requested aid and attendance due to the veteran's severe 
dementia.  She indicated she must be with the veteran at all 
times and attend to all his needs.  In a statement dated in 
June 2006, she indicated she wanted the veteran to live at 
home where he can be with his family rather than in a nursing 
home.  

On the VA examination for regular aid and attendance in 
September 2006, the examiner determined the veteran was at 
the end stage of Alzheimer's disease and was debilitated.  

The veteran submitted articles, dated in June 2006 and 
January 2007, which indicated that pernicious anemia causes 
neurological changes, including dementia, and anemia related 
to vitamin B12 deficiency.  

In November 2006, a private physician stated that the veteran 
was unable to manage his own medications and needs assistance 
with personal hygiene.  

In November 2006, a private doctor stated that the veteran 
had lost the ability to care for himself and requires full 
time care and supervision and that the veteran's present 
condition was a direct result of his service-related illness.  

On VA examination in April 2007, the examiner reviewed the 
claims folder and noted that the veteran in 1970 was 
diagnosed with anemia and was given B12 injections apparently 
as prophylaxis.  In the 1990s, B12 was changed to an oral 
form.  The examiner indicated that on several occasions in 
the 1990s, and recently, the veteran had recurrences of 
severe iron deficiency anemia, but had normal B12 levels.  
The examiner commented that while the records stated that the 
veteran had pernicious anemia, stable on B12, this could not 
be supported by laboratory evidence in the medical records.  
The examiner pointed out that there was no evidence that the 
veteran had pernicious anemia.  The veteran never had a gait 
disturbance or any abnormality on the neurologic examination.  
The examiner indicated that laboratory studies were reviewed 
and there was never any evidence of B12 deficiency, but 
recurrent episodes of iron deficiency, which was present 
currently.  The pertinent diagnosis was episodic iron 
deficiency anemia.  The examiner commented that in the record 
there was no evidence of anemia characteristic of B12 
deficiency, nor of low B12 blood levels.  The examiner was of 
the opinion that with no macrocytic anemia and no evidence of 
B12 deficiency, pernicious anemia cannot be diagnosed.  
Furthermore, the normal Schilling test in the 1970s indicated 
normal ability to absorb B12 from the gut, thus pernicious 
anemia would not be expected.  The examiner concluded that it 
was unlikely that the veteran's dementia was due to 
pernicious anemia or any other cause of vitamin B-12 
deficiency.  Furthermore, the examiner determined that it was 
unlikely that the veteran had pernicious anemia.  

On psychiatric examination in April 2007, the examiner 
reported that the veteran had extreme cognitive impairment 
consistent with Alzheimer's disease. 

On the VA examination for regular aid and attendance in 
November 2007, the examiner indicated the veteran's spouse 
related his Alzheimer's disease to vitamin B12 deficiency, 
which was secondary to the veteran's gastrectomy.  The 
examiner noted the veteran has progressive gait problems for 
the past two years.  The examiner further commented that in 
1970 the veteran was diagnosed with anemia, his Schilling 
test was normal, the veteran was placed on iron and later on 
B12.  He continued to take iron intermittently throughout the 
years and has been on B12.  

In the 1990s the veteran had severe recurrences of iron 
deficiency but normal B12 levels were noted.  The pertinent 
diagnoses were dementia, Alzheimer's type and gait and 
balance disturbance secondary to brain atrophy.  The examiner 
concluded the veteran required a full-time caregiver.  

In February 2008 the veteran's spouse testified that 
pernicious anemia is related to mental deterioration, and the 
veteran continues to be on B12 supplements.  She argued that 
pernicious anemia was the result of the veteran's service-
connected gastrectomy and that the veteran was in constant 
need of aid and attendance due to Alzheimer's disease and he 
had a certified caretaker.  

In May 2008, the Board obtained a VA medical advisory opinion 
from a gastroenterologist on the question of whether the 
veteran's dementia was related to his service-connected 
postgastrectomy syndrome.  After a review of the record, the 
gastroenterologist expressed the opinion that the evidence 
supported a current and past diagnosis of iron deficiency 
anemia based on the fact that in 1970 the veteran had anemia 
and underwent a hematologic work up that included a bone 
marrow examination, which showed changes consistent with iron 
deficiency anemia, confirming the diagnosis, and there was no 
evidence of vitamin B12 deficiency and the Schillings test 
was normal, and at that time the veteran was treated with 
iron supplementation for iron deficiency and was empirically 
placed on B12 supplementation as a precaution to prevent 
vitamin B12 deficiency.  The gastroenterologist stated that 
the veteran continued to take B12 throughout the years and 
the B12 level was normal.  The examiner emphasized the iron 
deficiency is a truly documented diagnosis and that 
pernicious anemia was an initial possible diagnosis listed in 
the differential.  The gastroenterologist explained that most 
likely it was carried along in the records just as an 
association with prophylactic treatment with B12 which was 
used as a preventive measure.  



The gastroenterologist concluded that pernicious anemia was 
not an accurate diagnosis based on the review of the file, 
and that the veteran received vitamin B12 supplementation 
since the early 1970s and had normal B12 levels recorded in 
the records and the veteran did not suffer from dementia 
related to vitamin B12 deficiency.  

The gastroenterologist was of the opinion that the veteran 
has had iron deficiency anemia which is at least as likely as 
not causally related to the veteran's service-connected 
postgastrectomy syndrome.  The gastroenterologist stated that 
it is well proven that most iron is absorbed in the upper 
small bowel and when a patient has undergone a partial 
gastrectomy and Billroth II, there is a significant 
likelihood of poor iron absorption leading to iron 
deficiency.  In the veteran's case, it was diagnosed and 
appropriately treated with supplemental iron.  The 
gastroenterologist expressed the opinion that there is no 
association between the veteran's iron deficiency anemia and 
dementia.  The gastroenterologist explained that the veteran 
was diagnosed appropriately with iron deficiency anemia and 
then treated with iron over the years as needed.  Secondly, 
based on his own experience and a review of medical 
literature, there is no association of iron deficiency anemia 
as a cause of dementia.  

Legal Criteria

A veteran, who as the result of service-connected disability, 
is permanently bedridden or so helpless as to be in need of 
regular aid and attendance under criteria set forth in 38 
C.F.R. § 3.352(a) shall receive additional monthly 
compensation.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under the provisions of 38 C.F.R. § 3.352(a), the following 
will be considered in determining the need for regular aid 
and attendance due to service connected disability: the 
inability of the veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances; inability to feed himself through loss of 
coordination of the upper extremities; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment.  An individual who is bedridden meets the 
criteria for aid and attendance.  The regulation provides 
that being "bedridden" means that the condition which, 
through its essential character, actually requires that the 
claimant remain in bed.

Analysis

The veteran maintains he needs regular aid and attendance 
because of dementia due to Alzheimer's, which is caused by 
pernicious anemia, the result of his service-connected 
postgastrectomy syndrome.  The underlying question is whether 
the veteran has pernicious anemia.  

The medical evidence supporting a diagnosis of pernicious 
anemia includes a VA examination dated in October 1971, which 
indicated that the veteran's anemia could possibly be the 
pernicious type.  An opinion expressed in the term of 
possibility also implies that it may not be possible and it 
is too speculative to establish a nexus between pernicious 
anemia and the service-connected postgastrectomy.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (The term "possibility" also 
implies that it "may not be possible" and it is too 
speculative to establish a nexus.).  For this reason, the 
Board rejects this medical opinion as favorable evidence of 
pernicious anemia.  

Other favorable evidence consists of VA examinations in 
November 1987 and May 2005 providing a diagnosis of 
pernicious anemia and VA medical records from 2002 to 2007 
showing treatment for pernicious anemia.  

The medical evidence relating the veteran's mental 
debilitation to the service-connected disability consists of 
the opinion of a private doctor, who stated that the veteran 
service-connected gastrectomy led to anorexia, chronic 
diarrhea, resulting in malabsorption syndrome and nutritional 
deficiency leading to physical and mental debilitation.  The 
doctor concluded that the veteran's mental debilitation is 
due to his service-related illness.  



The medical evidence that opposes a diagnosis of pernicious 
anemia consists of the opinions of VA physicians.  On VA 
examination in April 2007, the examiner, based on the medical 
evidence and laboratory studies, determined that the veteran 
did not have B12 deficiency or pernicious anemia, and 
therefore it is unlikely that the veteran's dementia was due 
to pernicious anemia or any other cause of vitamin B12 
deficiency.  A VA gastroenterologist, after reviewing the 
record, expressed the opinion that there was no evidence of 
vitamin B12 deficiency, that the veteran was placed on B12 
supplementation as precaution to prevent vitamin B12 
deficiency, that pernicious anemia was an initial possible 
diagnosis that most likely was carried in the records just as 
an association with prophylactic treatment, that pernicious 
anemia was not an accurate diagnosis based on the medical 
evidence of record and given that the veteran had normal B12 
levels, and that the veteran did not suffer from dementia 
related to vitamin B12 deficiency.  

The VA gastroenterologist concluded that the veteran has had 
iron deficiency anemia, however there is no association 
between the veteran's iron deficiency anemia and dementia.  

The Board finds that the opinions of the VA physicians in 
April 2007 and in May 2008 that there is no association 
between dementia due to Alzheimer's and the service-connected 
post-gastrectomy more persuasive than the evidence in favor 
of such an association.  The VA physicians in April 2007 and 
in May 2008 conducted a thorough review of the record and 
provided a rationale for their medical opinions, citing to 
laboratory studies and the gastroenterologist referred to a 
review of the medical literature.  Whereas the VA examiners 
in November 1987 and May 2005 provide a diagnosis of 
pernicious anemia and VA medical records from 2002 to 2007 
show treatment for pernicious anemia, but there is no 
rationale or discussion of pernicious anemia in the relation 
to the fact that the veteran has normal B12 levels.



As for the letter from the private doctor in November 2006 
relating the veteran's mental debilitation to his service-
connected post-gastrectomy, the only debilitating mental 
illness of record is dementia, which the Board concludes is 
not related to the service-connected post-gastrectomy 
syndrome.  For this reason, the Board rejects the opinion as 
favorable evidence.  

As the value of a medical opinion is dependent, in part, upon 
the extent to which it reflects clinical data or other 
rationale to support the opinion, and as the medical opinions 
against the claim were based on a review of the entire record 
and contain rationales with clinical data to support the 
opinions, the Board finds that the opinion of the VA examiner 
in April 2007 and of the gastroenterologist in My 2008, which 
oppose rather than support the claim, more probative of the 
question of the need of aid and attendance as to the 
activities of daily living and these opinions outweigh the 
favorable medical evidence.

As for the veteran's spouse's statement and testimony, 
relating the veteran's dementia to the service-connected 
disability, where as here, the question is one of medical 
causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore these 
statements and testimony are not competent evidence on the 
question of medical causation, that is, the relationship 
between the veteran's dementia and his service-connected 
postgastrectomy syndrome.  

Under the provisions of 38 C.F.R. § 3.352(a), it has not been 
established by the evidence of record that due to the 
service-connected disabilities, namely, post-gastrectomy 
syndrome, residuals of a gunshot wound of the right thigh, 
left eye pterygium, residuals of a gunshot wound of the right 
index finger, hemorrhoids, and an appendectomy scar, the 
veteran is unable to dress or undress himself, or unable to 
keep himself ordinarily clean and presentable, or unable to 
feed himself through loss of coordination of the upper 
extremities, or unable to attend to the wants of nature, or 
is unable to protect himself from hazards or dangers incident 
to his daily environment to warrant regular aid and 
attendance.  

The record clearly shows that the veteran's primary health 
problem for which he does require regular aid and attendance, 
is dementia due to Alzheimer's, which is not a service-
connected disability and for the reasons explained dementia 
is not associated with service-connected postgastrectomy 
syndrome. 

Accordingly, as the preponderance of the evidence is against 
the claim for special monthly compensation based on the need 
for regular aid and attendance, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Special monthly compensation based on the need of regular aid 
and attendance is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


